         Case 1:19-cr-00808-VEC Document 135
                                         130 Filed 12/04/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                                                   USDC SDNY

     MEMO ENDORSED
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007       DOCUMENT
                                                                                   ELECTRONICALLY FILED
                                                     December 4, 2020              DOC #:
                                                                                   DATE FILED: 12/4/2020
BY CM/ECF
The Hon. Valerie E. Caproni
United States District Court
 Southern District of New York
500 Pearl Street
New York, New York 10007


       Re:     United States v. Conde et al., S1 19 Cr. 808 (VEC)

Dear Judge Caproni:

        The Government writes to respectfully request a one-week adjournment of the deadline for
the parties to submit proposed trial groupings. The deadline is currently set for today, December
4, 2020.

        Trials in this matter are currently scheduled to begin on February 1, 2021, and March 1,
2021. Under existing courthouse COVID-19 protocols, only a limited number of defendants may
participate in a single trial. Accordingly, the Court ordered the parties to submit proposed trial
groupings by December 4, 2020. See Dkt. No. 97.

        This week, the Government relayed a proposed trial grouping to defense counsel and has
received feedback from counsel. Among other things, counsel have inquired about whether there
are post-arrest statements by defendants that could implicate United States v. Bruton, 391 U.S. 123
(1968), and which may affect the defendants’ proposed trial groupings. Although the Government
believes there are no such statements that require any two defendants to be tried separately, the
Government has agreed to cross-produce certain post-arrest statements by co-defendants. The
parties are discussing how best to produce those statements – such as whether a protective order
is appropriate – and those discussions have continued through today.

       Accordingly, the Government seeks a one-week adjournment of the deadline for the parties
to submit proposed trial groupings. An adjournment will permit the parties to discuss how best to
share co-defendants’ statements and complete their proposal for trial groupings. Counsel for
                  Case 1:19-cr-00808-VEC Document 135
                                                  130 Filed 12/04/20 Page 2 of 2

         Page 2


        Conde, Gnahore, Sylla, and Keita have consented to this request. The Government asked counsel
        for Bakayoko for consent, but has not received an answer.

                                                           Respectfully submitted,

                                                           AUDREY STRAUSS
                                                           Acting United States Attorney for the
Application GRANTED. Proposed trial                        Southern District of New York
groupings are due by December 11, 2020.
SO ORDERED.                                          By:
                                                           Kedar S. Bhatia
                                                           Assistant United States Attorney
                                                           (212) 637-2465

HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE

                                     12/4/2020
